The defendant has demurred to the plaintiff's complaint and amendment to complaint "for the reason that the acts recited . . . are insufficient to constitute intolerable cruelty."
In paragraph (t) of the amended complaint it is alleged that "defendant had been stationed at the same post with said Dorothy Wooton . . . with whom defendant developed terms of intimacy and constant attention, all of which defendant concealed from plaintiff." In paragraph (u) it is alleged that "defendant has had three or more army leaves of several weeks each, all of which he has spent . . . with said Dorothy Wooton."
The portions of the allegations quoted constitute allegations of intolerable cruelty. "The possible exhibitions of cruelty cannot be catalogued in advance. Cruelty includes any willful act of a human being which inflicts unnecessary pain." McEvoy v.McEvoy, 99 Conn. 427, 431.
Whether intolerable cruelty, alleged as a ground of divorce, exists or not in a particular case is ordinarily a conclusion of fact for the trier to draw.
   The demurrer is overruled.